
	
		I
		111th CONGRESS
		2d Session
		H. R. 5154
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2010
			Mr. Himes introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize public housing agencies to use public
		  housing operating funds as collateral for financing energy conservation
		  improvements and to freeze utility consumption levels for purposes of
		  determining Operating Fund assistance, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Housing Energy Savings Act of
			 2010.
		2.Utility and waste
			 management cost savingsSubparagraph (C) of section 9(e)(2) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437g(e)(2)(C)) is amended—
			(1)by striking the
			 subparagraph designation and heading and all that follows through
			 Contracts described in clause (i)  in clause (ii) and inserting
			 the following:
				
					(C)Treatment of
				utility and waste management cost savings
						(i)In
				generalThe treatment of
				utility and waste management costs under the formula shall provide that a
				public housing agency shall receive the full financial benefit from any
				reduction in the cost of utilities or waste management resulting from energy
				conservation improvements in one or more of its public housing projects,
				subject to the following:
							(I)Third party
				contractsIn the case of energy conservation improvements in
				public housing undertaken pursuant to a contract with a third party, such
				contracts
							;
			(2)in clauses (iii)
			 and (iv), by striking clause (i) each place such term appears
			 and inserting subclause (I);
			(3)in clause (iv), by
			 striking the date of the enactment of this clause and inserting
			 December 26, 2007,;
			(4)by redesignating
			 clauses (iii) and (iv) as subclauses (II) and (III), respectively, and
			 realigning such subclauses, as so redesignated, so as to be indented 8 ems from
			 the left margin; and
			(5)by adding at the
			 end the following new clauses:
				
					(ii)Financing of
				improvementsEnergy
				conservation improvements may be undertaken pursuant to a contract for the
				improvements only, and the public housing agency may finance such improvements
				for a period of up to 20 years. A public housing agency may pledge operating
				assistance under this subsection as security for such financings in an amount
				not to exceed the lesser of—
						(I)the amount of the
				debt service, plus such appropriate debt service coverage factor as the
				Secretary may establish; and
						(II)the amount of the
				reasonably anticipated utility cost savings resulting from the improvements, as
				determined by the Secretary.
						The Secretary
				may also permit the pledging of the installed equipment related to such
				improvements.(iii)Freeze of
				consumption levels
						(I)In
				generalA public housing
				agency may elect to be paid for its utility costs, including utility
				allowances, under the formula for a period, at the discretion of the agency, of
				not longer than 20 years based on the agency’s average annual consumption
				during the 3-year period preceding the year in which the election is made (in
				this clause referred to as the consumption base level).
						(II)Initial
				adjustments in consumption base levelThe Secretary shall make an
				initial one-time adjustment in the consumption base level to account for
				differences in the heating degree day average over the most recent 20-year
				period compared to the average in the consumption base level.
						(III)Ongoing
				adjustments in consumption base levelThe Secretary shall make adjustments in the
				consumption base level to account for an increase or reduction in units, a
				change in fuel source, a change in resident-controlled electricity consumption,
				or for such other reasons as the Secretary considers appropriate.
						(IV)Third
				partiesA public housing agency making an election under
				subclause (I) may use, but shall not be required to use, the services of a
				third party in its energy conservation program. The agency shall have the sole
				discretion to determine the source, terms, and conditions of any financing used
				for its
				program.
						.
			
